Citation Nr: 1120793	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  07-13 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel







INTRODUCTION

The Veteran had active military service from July 1977 to July 1981.

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in January 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied entitlement to service connection for PTSD.

In a September 2009 the Board, in pertinent part, denied entitlement to service connection for bipolar disorder, anxiety disorder, and schizophrenia, and remanded the Veteran's claim of service connection for PTSD for additional development.  

The Board is cognizant of Clemons v. Shinseki, 23 Vet. App. 1 (2009), however because it previously denied service connection for various physiatric disabilities, the current claim remains one of service connection for PTSD only.


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that the Veteran participated in combat.

2.  There is no independent verification of a stressor in service to support a diagnosis of PTSD.

3.  A preponderance of the evidence is against a finding that the Veteran has PTSD as a result of a verified stressor during active service.






CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  June and November 2005 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

While the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claim for service connection is denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran's service treatment records (STRs), VA medical treatment records, and any identified private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  A medical examination was not provided regarding the nature or etiology of the claimed PTSD.  VA's duty to assist doctrine does not require that the Veteran be afforded a medical examination, however, because there is no credible evidence that the claimed in-service stressor actually occurred and is related to PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

The Veteran seeks service connection for PTSD, which he claims is related to seeing a person cut in half by the rotor blades of a helicopter and another fatal helicopter accident in the summer of 1980 while serving at Fort Hood, Texas.  The Veteran reported that he cannot remember the deceased man's name or unit.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Establishment for service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which requires that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f).  

During the pendency of this appeal, the provisions of 38 C.F.R. § 3.304 were revised effective July 13, 2010.  However, the revisions do not apply as the Veteran's claimed stressor is not related to a fear of hostile military or terrorist activity, but rather accidents he claimed to have occurred while he was stationed at Fort Hood, Texas.  See 38 C.F.R. § 3.304(f)(3) (2009 & 75 Fed. Reg. 39843 (July 13, 2010)).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has been diagnosed with PTSD.  A December 2001 VA treatment record notes that the Veteran was given a diagnosis of history of PTSD.  A March 2005 VA psychiatric treatment record notes that the Veteran was given an assessment of PTSD.  VA mental health treatment records dated in July 2005 note that the Veteran was given an assessment of PTSD, stable, and that the Veteran's active problems include PTSD.     

Personnel records show the Veteran served as a helicopter repairer at Fort Hood, Texas, in the summer of 1980.  They do not, however indicate that he served in combat, nor does he allege that he was in combat or that he was subjected to enemy fire during his period of active service.  STRs do not indicate treatment for, or diagnoses of, any type of psychiatric problem or disability during service.  

Since it has not been shown that the Veteran engaged in combat with the enemy, any alleged in-service stressors must be supported with credible evidence.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also Cohen, 10 Vet. App. at 128.  The Veteran's service treatment and personnel records do not corroborate that he witnessed the stressful events he alleges.  Nor does any other evidence of record corroborate his claimed stressful events, and the Veteran himself has not provided evidence to corroborate his claimed stressors.  

Following a request by the RO to verify whether any fatal helicopter accidents occurred at Fort Hood from May 1, 1980 to October 31, 1980, in February 2010 the Department of the Army, Army Combat Readiness/Safety Center at Fort Rucker, Alabama, which reviews aircraft accident reports and conducts crash-site investigations and research into aviation safety matters, found that, following a search of accident report records for all fatal Army helicopter accidents at or near Fort Hood from April to November 1980, there were no such accidents.  In March 2011 the RO made a formal finding of a lack of information required to corroborate stressors associated with his claim for service connection for PTSD.  

Although the Veteran has been diagnosed with PTSD, his diagnosis is based on his uncorroborated reports of non-combat stressors.  To warrant service connection for PTSD, 38 C.F.R. § 3.304(f) provides that the diagnosis must conform to 38 C.F.R. § 4.125(a), and must be based either on a claim or account of events during demonstrated combat, or on verified stressors.  No probative weight may be assigned to a diagnosis of PTSD based on the Veteran's non-credible account of combat participation or unverified stressors.

In sum, the negative evidence in this case outweighs the positive.  The Board notes the Veteran's contentions that his claimed PTSD is related to service.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the diagnosis or etiology of his claimed disability and his views are of no probative value.  And, even if his opinion is entitled to be accorded some probative value, it does not outweigh the evidence of record, which contradicts the Veteran's reported stressors.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Cohen, supra.   

The Board finds that there is no credible supporting evidence that the claimed in-service stressors occurred, and there is no medical evidence of a confirmed diagnosis of PTSD, which is based on a verified stressor.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for PTSD, is not warranted.  Gilbert, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for post-traumatic stress disorder (PTSD) is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


